Exhibit 10.1

 

TEXTRON INC.
2015 LONG-TERM INCENTIVE PLAN

 

1. Purposes of the Plan

 

The purposes of the Plan are to (a) promote the long-term success of the Company
and its Subsidiaries and to increase shareholder value by providing Eligible
Individuals with incentives to contribute to the long-term growth and
profitability of the Company and (b) assist the Company in attracting, retaining
and motivating highly qualified individuals who are in a position to make
significant contributions to the Company and its Subsidiaries.

 

Upon the Effective Date, no further Awards will be granted under the Prior Plan.

 

2. Definitions and Rules of Construction

 

(a)    Definitions. For purposes of the Plan, the following capitalized words
shall have the meanings set forth below:

 

“Affiliate” means any Parent or Subsidiary and any person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company.

 

“Award” means an Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Stock, Performance Share Unit or Other Award
granted by the Committee pursuant to the terms of the Plan.

 

“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be in paper, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.

 

“Beneficial Owner” and “Beneficially Owned” have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

“Board” means the Board of Directors of the Company, as constituted from time to
time.

 

“Cause” shall have the meaning set forth in the applicable Award Document.

 

“Change of Control” means:

 

(i)     Any “person” or “group” (within the meaning of Sections 13 (d) and 14
(d)(2) of the Exchange Act other than the Company, any “person” who on the
Effective Date was a director or officer of the Company, any trustee or other
fiduciary holding Common Stock under an employee benefit plan of the Company or
a Subsidiary, or any corporation which is owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of Common Stock, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act) of more than thirty percent (30%) of the then
outstanding voting stock of the Company, or

 

(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period (or
whose election or nomination was previously so approved) cease for any reason to
constitute a majority of the Board, or

 

(iii)   the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty

 

1

--------------------------------------------------------------------------------


 

percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or

 

(iv)   the consummation of the complete liquidation of the Company or the sale
or disposition by the Company of all or substantially all of the Company’s
assets.

 

If an Award is subject to Section 409A of the Code, the payment or settlement of
the Award shall accelerate upon a Change of Control only if the event also
constitutes a “change in ownership,” “change in effective control,” or “change
in the ownership of a substantial portion of the Company’s assets” as defined
under Section 409A of the Code.  Any adjustment to the Award that does not
affect the Award’s status under Section 409A (including accelerated vesting or
adjustment of the amount of the Award) may occur upon a Change of Control as
defined in the Plan, regardless of whether the event also constitutes a change
in control under Section 409A.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committee” means the Organization and Compensation Committee of the Board, any
successor committee thereto or any other committee appointed from time to time
by the Board to administer the Plan, which committee shall meet the requirements
of Section 162(m)(4)(C) of the Code, Section 16(b) of the Exchange Act and the
applicable rules of the NYSE; provided, however, that, if any Committee member
is found not to have met the qualification requirements of
Section 162(m)(4)(C) of the Code and Section 16(b) of the Exchange Act, any
actions taken or Awards granted by the Committee shall not be invalidated by
such failure to so qualify.

 

“Common Stock” means the common stock of the Company, par value $0.125 per
share, or such other class of share or other securities as may be applicable
under Section 13 of the Plan.

 

“Company” means Textron Inc., a Delaware corporation, or any successor to all or
substantially all of the Company’s business that adopts the Plan.

 

“Effective Date” means the date on which the Plan is approved by the
shareholders of the Company.

 

“Eligible Individuals” means the individuals described in Section 4(a) of the
Plan who are eligible for Awards under the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Fair Market Value” means, with respect to a share of Common Stock, the closing
selling price of a share of Common Stock on the relevant date of determination
as reported on the composite tape for securities listed on the NYSE, or such
national securities exchange as may be designated by the Committee. If there
were no sales on the relevant date, the fair market value shall equal the
closing share price on the most recent day preceding the relevant date during
which a sale occurred.

 

“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code.

 

“Non-Employee Director” means any member of the Board who is not an officer or
employee of the Company or any Subsidiary.

 

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

“NYSE” means the New York Stock Exchange or any successor thereto.

 

“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7 of the Plan.

 

“Other Award” means any form of Award other than an Option, Restricted Stock,
Restricted Stock Unit, Performance Stock, Performance Share Unit, or Stock
Appreciation Right, granted pursuant to Section 11 of the Plan.

 

“Parent” means a corporation which owns or beneficially owns a majority of the
outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the same
meaning as “parent corporation” set forth in Section 424(e) of the Code.

 

2

--------------------------------------------------------------------------------


 

“Participant” means an Eligible Individual who has been granted an Award under
the Plan.

 

“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.

 

“Performance Stock” means an Award of Shares based on achievement of Performance
Targets, granted pursuant to Section 10(b) of the Plan.

 

“Performance Target” means the performance objectives established by the
Committee, from among the performance criteria provided in Section 6(g), and set
forth in the applicable Award Document.

 

“Performance Share Unit” means an Award that grants a right to receive Shares or
cash in the future based on achievement of Performance Targets, granted pursuant
to Section 10(c) of the Plan.

 

“Plan” means this Textron Inc. 2015 Long-Term Incentive Plan, as set forth
herein and amended or restated from time to time.

 

“Plan Limit” means the maximum aggregate number of Shares that may be issued for
all purposes under the Plan as set forth in Section 5(a) of the Plan.

 

“Prior Plan” means the 2007 Long-Term Incentive Plan, as in effect, amended and
restated from time to time.

 

“Restricted Stock” means one or more Shares granted pursuant to Section 8(b) of
the Plan.

 

“Restricted Stock Unit” means a right to receive one or more Shares (or cash, if
applicable) in the future granted pursuant to Section 8(c) of the Plan.

 

“Shares” means shares of Common Stock, as may be adjusted pursuant to
Section 13(b).

 

“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Shares granted pursuant to Section 9 of the Plan.

 

“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest greater than 50% and which the
Committee designates as a Subsidiary for purposes of the Plan.  For purposes of
determining eligibility for the grant of Incentive Stock Options under the Plan,
the term “Subsidiary” shall be defined in the manner required by
Section 424(f) of the Code.

 

“Substitute Award” means any Award granted upon assumption of, or in
substitution or exchange for, outstanding employee equity awards previously
granted by a company or other entity acquired by the Company or with which the
Company combines pursuant to the terms of an equity compensation plan that was
approved by the shareholders of such company or other entity.

 

“Target Number” means, if applicable, the target number of Shares or cash value
established by the Committee and set forth in the applicable Award Document.

 

(b)    Rules of Construction. Whenever used in the Plan, (i) the masculine
pronoun shall be deemed to include the feminine pronoun; (ii) the singular form
of a word shall be deemed to include the plural form, unless the context
requires otherwise; (iii) the word “include” shall mean “including but not
limited to”; (iv) references to a statute or regulation or statutory or
regulatory provision shall include the provision (or a successor provision of
similar import) as currently in effect, as amended, or as reenacted, and to any
regulations and other formal guidance of general applicability issued
thereunder; (v) references to a law shall include any statute, regulation, rule,
court case, or other requirement established by an exchange or an agency or
other governmental authority, and (vi) applicable law shall include any tax law
that imposes requirements in order to avoid adverse tax consequences. Unless the
text indicates otherwise, references to sections are to sections of the Plan.

 

3

--------------------------------------------------------------------------------


 

3. Administration

 

(a)    Committee. The Plan shall be administered by the Committee, which shall
have full power and authority, subject to the express provisions hereof, to:

 

(i)     select the Participants from the Eligible Individuals;

 

(ii)    grant Awards in accordance with the Plan;

 

(iii)   determine the number of Shares subject to each Award or the cash amount
payable in connection with an Award;

 

(iv)   determine the terms and conditions of each Award, including those related
to term, permissible methods of exercise, vesting, cancellation, payment,
settlement, exercisability, Performance Periods, Performance Targets, and the
effect, if any, of a Participant’s termination of employment with the Company or
any of its Subsidiaries or, subject to Section 6(d), a Change of Control of the
Company;

 

(v)    subject to Sections 6 (Awards in General), 16 (restrictions on amendment
and termination) and 17(e) (Section 409A of the Code), amend the terms and
conditions of an Award after the granting thereof;

 

(vi)   specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards;

 

(vii)  construe and interpret any Award Document delivered under the Plan;

 

(viii) make factual determinations in connection with the administration or
interpretation of the Plan;

 

(ix)   adopt, prescribe, amend, waive and rescind administrative regulations,
rules and procedures relating to the Plan;

 

(x)    employ such legal counsel, independent auditors and consultants as it
deems desirable for the administration of the Plan and to rely upon any advice,
opinion or computation received therefrom;

 

(xi)   vary the terms of Awards to Participants in non-US jurisdictions to take
account of local tax and securities law and other regulatory requirements or to
procure favorable tax treatment for Participants;

 

(xii)  correct any defects, supply any omission or reconcile any ambiguity or
inconsistency in any Award Document or the Plan; and

 

(xiii) make all other determinations and take any other action desirable or
necessary to interpret, construe or implement properly the provisions of the
Plan or any Award Document.

 

(b)    Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions hereof, to construe and
interpret the Plan.

 

(c)    Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be made in the Committee’s sole discretion and shall
be final, binding and conclusive for all purposes and upon all persons
interested herein.

 

(d)    Delegation of Authority. To the extent not prohibited by applicable laws,
rules and regulations, the Committee may, from time to time, delegate some or
all of its authority under the Plan to a subcommittee or subcommittees thereof,
or to one or more officers or employees of the Company, as it deems necessary,
appropriate or advisable under such conditions or limitations as it may set at
the time of such delegation or thereafter; provided, however, that the Committee
may not delegate its authority (i) to make Awards to employees (A) who are
subject on the date of the Award to the reporting rules under Section 16(a) of
the Exchange Act, (B) who are executive officers whose compensation may be
subject to the limit on deductible compensation pursuant to Section 162(m) of
the Code, or (C) who are officers of the Company who are delegated authority by
the Committee hereunder, or (ii) pursuant to Section 16 of the Plan. For
purposes of the Plan, reference to the Committee shall be deemed to refer to any
subcommittee, subcommittees, officer, officers, or employee or employees to whom
the Committee delegates authority

 

4

--------------------------------------------------------------------------------


 

pursuant to this Section 3(d). In addition, notwithstanding the foregoing, an
independent Committee of the Board is required to approve any grants under this
plan to non-employee directors.

 

(e)    Liability of Committee. Subject to applicable laws, rules and
regulations:  (i) no member of the Board or Committee (or its delegates) shall
be liable for any good faith action or determination made in connection with the
operation, administration or interpretation of the Plan and (ii) the members of
the Board or the Committee (and its delegates) shall be entitled to
indemnification and reimbursement in the manner provided in the Company’s
Restated Certificate of Incorporation as it may be amended from time to time. In
the performance of its responsibilities with respect to the Plan, the Committee
shall be entitled to rely upon information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such information and/or advice.

 

(f)     Action by the Board. Anything in the Plan to the contrary
notwithstanding, subject to applicable laws, rules and regulations, any
authority or responsibility that, under the terms of the Plan, may be exercised
by the Committee may alternatively be exercised by the Board.

 

4. Eligibility

 

(a)    Eligible Individuals. Awards may be granted to employees and Non-Employee
Directors of the Company or any of its Subsidiaries; provided, however, that
only employees of the Company or a Parent or Subsidiary may be granted Incentive
Stock Options.  The Committee shall have the authority to select the persons to
whom Awards may be granted and to determine the type, number and terms of Awards
to be granted to each such Participant. Under the Plan, references to
“employment” or “employed” include service of Participants who are Non-Employee
Directors, except for purposes of determining eligibility to be granted
Incentive Stock Options.

 

(b)    Grants to Participants. The Committee shall have no obligation to grant
any Eligible Individual an Award or to designate an Eligible Individual as a
Participant solely by reason of such Eligible Individual having received a prior
Award or having been previously designated as a Participant. The Committee may
grant more than one Award to a Participant and may designate an Eligible
Individual as a Participant for overlapping periods of time.

 

5. Shares Subject to the Plan

 

(a)    Plan Limit. Subject to adjustment in accordance with Section 13 of the
Plan, the maximum aggregate number of Shares that may be issued for all purposes
under the Plan shall be 17,000,000, plus any Shares that become available for
issuance upon cancellation, forfeiture, or expiration of awards granted under
the Prior Plan without having been exercised or settled.  Shares to be issued
under the Plan may be authorized and unissued shares, issued shares that have
been reacquired by the Company (in the open-market or in private transactions)
and that are being held in treasury, or a combination thereof.  No more than
17,000,000 Shares may be issued pursuant to Incentive Stock Options.

 

(b)    Rules Applicable to Determining Shares Available for Issuance. The number
of Shares remaining available for issuance will be reduced by the number of
Shares subject to outstanding Awards that are both denominated and intended to
be settled in Shares and, for all other awards, by the number of Shares actually
delivered upon settlement or payment of the Award. For purposes of determining
the number of Shares that remain available for issuance under the Plan, (i) the
number of Shares that are tendered by a Participant or withheld by the Company
to pay the exercise price of an Award or to satisfy the Participant’s tax
withholding obligations in connection with the exercise or settlement of an
Award and (ii) all of the Shares covered by a stock-settled Stock Appreciation
Right to the extent exercised, will not be added back to the Plan Limit. In
addition, for purposes of determining the number of Shares that remain available
for issuance under the Plan, the number of Shares corresponding to Awards that
are both denominated and intended to be settled in Shares under the Plan that
are forfeited or canceled or otherwise expire for any reason without having been
exercised or settled or that is settled through issuance of consideration other
than Shares (including cash) shall be added back to the Plan Limit and again be
available for the grant of Awards; provided, however, that this provision shall
not be applicable with respect to (i) the cancellation of a Stock Appreciation
Right granted in tandem with an Option upon the

 

5

--------------------------------------------------------------------------------


 

exercise of the Option or (ii) the cancellation of an Option granted in tandem
with a Stock Appreciation Right upon the exercise of the Stock Appreciation
Right.

 

(c)    Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, but subject to adjustment under Sections 5(b) and 13 of the
Plan, the following special limits shall apply to Shares available for Awards
under the Plan:

 

(i)     the maximum number of Shares that may be issued pursuant to awards of
Restricted Stock, Restricted Stock Units, Performance Stock, Performance Share
Units and Other Awards that are payable in Shares granted under the Plan shall
equal 4,250,000 Shares in the aggregate.

 

(ii)    the maximum number of Shares that may be made subject to Options and
Stock Appreciation Rights granted to any Eligible Individual in any calendar
year shall equal 700,000 Shares, and if any Option or Stock Appreciation Right
is forfeited, canceled or otherwise expires for any reason without having been
exercised, the Shares subject to such Option or Stock Appreciation Right shall
be included in the determination of the aggregate number of Shares issued to
such employee under the Plan.

 

(iii)   the maximum amount of Awards (other than those Awards set forth in
Section 5(c)(ii)) that may be (1) awarded to any Eligible Individual in any
calendar year (with respect to Awards settled in Shares) is 700,000 Shares
measured as of the date of grant, or (2) paid to any Eligible Individual in any
calendar year (with respect to Awards settled in cash) is $15 million; and

 

(iv)   A maximum of five percent (5%) of the aggregate number of Shares
available for issuance under the Plan may be covered by Awards without the
minimum vesting period otherwise required by Sections 7(f) (minimum vesting for
Options), 8(a) (minimum vesting for Restricted Stock and Restricted Stock
Units), 9(c) (minimum vesting for Stock Appreciation Rights), 10(a) (minimum
vesting for Performance Stock and Performance Share Units) and 11 (minimum
vesting for other Awards).

 

(d)    Any Shares underlying Substitute Awards shall not be counted against the
number of Shares remaining for issuance and shall not be subject to
Section 5(c).

 

6. Awards in General

 

(a)    Types of Awards. Awards under the Plan may consist of Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights, Performance Stock,
Performance Share Units and Other Awards. Any Award described in Sections 7
through 11 of the Plan may be granted singly or in combination or tandem with
any other Award, as the Committee may determine. Awards under the Plan may be
made in combination with, in replacement of, or as alternatives to awards or
rights under any other compensation or benefit plan of the Company, including
the plan of any acquired entity.

 

(b)    Terms Set Forth in Award Document. The terms and conditions of each Award
shall be set forth in an Award Document in a form approved by the Committee for
such Award, which Award Document shall contain terms and conditions consistent
with the Plan. Notwithstanding the foregoing, and subject to applicable laws,
the Committee may accelerate (i) the vesting or payment of any Award, (ii) the
lapse of restrictions on any Award or (iii) the date on which any Award first
becomes exercisable. The Committee shall exercise this discretion only in the
event of death, disability, Change of Control, retirement, or involuntary
termination without Cause. The terms of Awards may vary among Participants, and
the Plan does not impose upon the Committee any requirement to make Awards
subject to uniform terms. Accordingly, the terms of individual Award Documents
may vary.

 

(c)    Termination of Employment. The Committee shall specify at or after the
time of grant of an Award the provisions governing the disposition of an Award
in the event of a Participant’s termination of employment with the Company or
any of its Subsidiaries. Subject to applicable laws, rules and regulations, in
connection with a Participant’s termination of employment, the Committee shall
have the discretion to accelerate the vesting, exercisability or settlement of,
eliminate the restrictions and conditions applicable to, alter the form of
payment, or extend the post-termination exercise period of an outstanding Award.
Such provisions may be specified in the applicable Award Document or determined
at a subsequent time.

 

6

--------------------------------------------------------------------------------


 

(d)    Change of Control. (i) The Committee shall have full authority to
determine the effect, if any, of a Change of Control of the Company or any
Subsidiary on the vesting, exercisability, settlement, payment or lapse of
restrictions applicable to an Award, which effect may be specified in the
applicable Award Document or determined at a subsequent time. Subject to
applicable laws, rules and regulations, the Board or the Committee shall, at any
time prior to, coincident with, or after the effective time of a Change of
Control, take such actions as it may consider appropriate, including: 
(A) providing for the acceleration of any vesting conditions relating to the
exercise or settlement of an Award or that an Award shall terminate or expire
unless exercised or settled in full on or before a date fixed by the Committee;
(B) making such adjustments to the Awards then outstanding as the Committee
deems appropriate to reflect such Change of Control; (C) causing the Awards then
outstanding to be assumed, or new rights substituted therefor, by the surviving
corporation in such Change of Control; or (D) permitting or requiring
Participants to surrender outstanding Options and Stock Appreciation Rights in
exchange for a cash payment equal to the difference, if any, between the highest
price paid for a Share in the Change of Control transaction and the exercise
price of the Award.   If an Award is subject to Section 409A of the Code, the
Committee shall have discretion to alter the terms of the Award only to the
extent that the alteration would not cause the Award to fail to satisfy the
requirements of Section 409A.  In addition, except as otherwise specified in an
Award Document (or a Participant’s written employment agreement with the Company
or any Subsidiary) if a Participant’s employment with the Company and
Subsidiaries is terminated involuntarily without Cause, within two years after a
Change of Control:

 

(1)    any and all Options and Stock Appreciation Rights outstanding as of the
effective date of the Participant’s termination shall become immediately
exercisable;

 

(2)    any restrictions imposed on Restricted Stock and Restricted Stock Units
outstanding as of the effective date of the Participant’s termination shall
lapse;

 

(3)    the Performance Targets with respect to all Performance Share Units,
Performance Stock and other performance-based Awards granted pursuant to
Sections 6(g) or 10 outstanding as of the effective date of the Participant’s
termination shall be deemed to have been attained at the specified target level
of performance;

 

(4)    all Awards denominated in Shares outstanding as of the effective date of
the Participant’s termination shall be immediately vested; and

 

(5)    any Award that became earned or vested as a result of the Participant’s
termination or the Change of Control shall be paid in full within 30 days after
the vesting date (unless the payment would constitute an impermissible
acceleration under Section 409A of the Code, in which case the payment shall be
made on the original distribution date).

 

To the extent provided under the applicable Award Document, resignation by a
Participant for “good reason” (as defined in the Award Document) shall be
treated as an involuntary termination of the Participant’s employment without
Cause.

 

(ii)    Notwithstanding any other provision of the Plan or any Award Document,
the provisions of this Section 6(d) may not be terminated, amended, or modified
upon or after a Change of Control in a manner that would adversely affect a
Participant’s rights with respect to an outstanding Award without the prior
written consent of the Participant. Subject to Section 16 and the requirements
of Section 409A of the Code, the Board, upon recommendation of the Committee,
may terminate, amend or modify this Section 6(d) at any time and from time to
time prior to the approval by the shareholders of the Company of a transaction
which would result in a Change of Control (or, if earlier, the occurrence of a
Change of Control).

 

(e)    Dividends and Dividend Equivalents. The Committee may provide
Participants with the right to receive dividends or payments equivalent to
dividends or interest with respect to an outstanding Award, which payments can
either be paid currently or deemed to have been reinvested in Shares, and can be
made in Shares, cash or a combination thereof, as the Committee shall determine;
provided, however, that the terms of any payment or reinvestment of dividends
(including the time and form in which reinvested dividends will be paid to the
Participant) must be specified in the Award Document when the Award is granted
and must comply with all applicable laws, rules and regulations.   Dividends or
dividend equivalents that are paid currently with respect to any Award generally
shall be paid at the same time as

 

7

--------------------------------------------------------------------------------


 

dividends are paid to the Company’s shareholders, and in no event later than 2½
months after the end of the year in which the dividend record date falls. 
Dividends or dividend equivalents that are reinvested with respect to any Award
shall vest and be paid out at the same time and under the same conditions as the
underlying Award.  Notwithstanding the foregoing, no dividends or dividend
equivalents shall be paid with respect to (i) Options or Stock Appreciation
Rights or (ii) Performance Stock or Performance Share Units prior to payment of
the Award.

 

(f)    Rights of a Shareholder. A Participant shall have no rights as a
shareholder with respect to Shares covered by an Award (including voting rights)
until the date the Participant or his or her nominee becomes the holder of
record of such Shares. No adjustment shall be made for dividends or other rights
for which the record date is prior to such date, except as provided in
Section 13.

 

(g)    Performance-Based Awards. (i) The Committee may determine whether any
Award (or portion of an Award) under the Plan is intended to be
“performance-based compensation” under Section 162(m)(4)(C) of the Code. Any
such Awards (or portions of Awards) designated to be “performance-based
compensation” shall be conditioned on the achievement of one or more Performance
Targets to the extent required by Section 162(m) of the Code and will be subject
to all other conditions and requirements of Section 162(m). The Performance
Targets will consist of specified levels of one or more of the following
performance criteria as the Committee deems appropriate: operating cash flows
from continuing operations; operating working capital; free cash flow; cash
efficiency; revenues; segment profit; corporate expenses; special charges; gain
(loss) on sale of business; income from continuing operations; net income;
EBITDA—earnings before interest, taxes, depreciation and amortization;
EBIT—earnings before interest and taxes; EPS—earnings per share, as adjusted
EPS; ROA—return on assets; ROS—return on sales; ROE—return on equity;
ROIC—return on invested capital; WACC—weighted average cost of capital; total
shareholder return; stock price appreciation; growth in managed assets; organic
growth; cost performance; net cost reductions; inventory turns; selling and
administrative expense as a percentage of sales; days sales outstanding; ratio
of income to fixed charges; segment profit margins; total profit margin;
EVA—economic value added; intrinsic value and effective income tax rate.  The
Performance Targets may be described in terms of objectives that are related to
the individual Participant or objectives that are Company-wide or related to a
Subsidiary, division, department, region, function or business unit and may be
measured on an absolute or cumulative basis or on the basis of percentage of
improvement over time, and may be measured in terms of Company performance (or
performance of the applicable Subsidiary, division, department, region, function
or business unit) or measured relative to selected peer companies or a market
index. In addition, for Awards or portions of Awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may establish Performance Targets based on other criteria as it deems
appropriate.

 

(ii)    The Participants will be designated, and the applicable Performance
Targets will be established, by the Committee within ninety (90) days following
the commencement of the applicable Performance Period (or such earlier or later
date permitted or required by Section 162(m) of the Code). Any payment of an
Award that is designated to be “performance-based compensation” under
Section 162(m)(4)(C) of the Code shall be conditioned on the written
certification of the Committee in each case that the Performance Targets and any
other material conditions were satisfied. The Committee may determine, at the
time of Award grant and to the extent permitted by Code Section 162(m), that if
performance exceeds the specified Performance Targets, the Award may be settled
with payment greater than the Target Number, but in no event may such payment
exceed the limits set forth in Section 5(c). Similarly, the Committee may
establish a payment that is below the Target Number but above a threshold level
of payment if performance is below established Performance Targets. The
Committee retains the right to reduce any Award notwithstanding the attainment
of the Performance Targets. The Committee does not, however, retain any right to
increase the amount otherwise determined under the provisions of an Award or
portion of an Award that is intended to be “performance-based compensation”
under Section 162(m)(4)(C) of the Code.

 

(h)    Deferrals.  No Option or Stock Appreciation Right shall include a right
to defer gain upon exercise or any other deferral feature. Deferrals of other
Awards shall be subject to provisions of the Award Document or another plan
document that satisfies the requirements of Section 409A of the Code.

 

8

--------------------------------------------------------------------------------


 

(i)     Repricing of Options and Stock Appreciation Rights. Notwithstanding any
other provision of the Plan, except as may be specifically authorized by the
Company’s shareholders, at any time when the exercise price of an Option or
Stock Appreciation Right is above the Fair Market Value of a Share, the Company
shall not reduce the exercise price of such Option or Stock Appreciation Right
and shall not exchange such Option or Stock Appreciation Right for a new Award
with a lower (or no) exercise price or for cash.  The foregoing shall not
(i) prevent adjustments pursuant to Section 13 or (ii) apply to grants of
Substitute Awards.

 

(j)     Clawback Provision.  The Committee shall, in all appropriate
circumstances, require reimbursement of any annual incentive payment or
long-term incentive payment under any Award to an executive officer where:
(1) the payment was predicated upon achieving certain financial results that
were subsequently the subject of a substantial restatement of Company financial
statements filed with the Securities and Exchange Commission; (2) the Committee
determines the executive engaged in intentional misconduct that caused or
substantially caused the need for the substantial restatement; and (3) a lower
payment would have been made to the executive based upon the restated financial
results. In each such instance, the Company will, to the extent practicable,
seek to recover from the individual executive the amount by which the individual
executive’s incentive payments for the relevant period exceeded the lower
payment that would have been made based on the restated financial results. For
purposes of this provision, the term “executive officer” means any officer who
has been designated an executive officer by the Board.

 

7. Options

 

(a)    General. The Committee, in its discretion, may grant Options to Eligible
Individuals and shall determine whether such Options shall be Incentive Stock
Options or Nonqualified Stock Options. Each Option shall be evidenced by an
Award Document that shall expressly identify the Option as an Incentive Stock
Option or Nonqualified Stock Option, and be in such form and contain such
provisions as the Committee shall from time to time deem appropriate.

 

(b)    Exercise Price. The exercise price of an Option shall be fixed by the
Committee at the time of grant or shall be determined by a method specified by
the Committee at the time of grant. In no event shall the exercise price of an
Option be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant; provided, however that the exercise price of a
Substitute Award granted as an Option shall be determined in accordance with
Section 409A of the Code and, with respect to Incentive Stock Options,
Section 424 of the Code and may be less than one hundred percent (100%) of the
Fair Market Value.

 

(c)    Term. An Option shall be effective for such term as shall be determined
by the Committee and as set forth in the Award Document relating to such Option,
and the Committee may extend the term of an Option after the time of grant;
provided, however, that the term of an Option may in no event extend beyond the
tenth (10th) anniversary of the date of grant of such Option.

 

(d)    Exercise; Payment of Exercise Price. Options shall be exercised by
delivery of a notice of exercise in a form approved by the Company.  Subject to
the provisions of the applicable Award Document, the exercise price of an Option
may be paid (i) in cash or cash equivalents, (ii) by actual delivery or
attestation to ownership of freely transferable Shares already owned by the
person exercising the Option, (iii) by a combination of cash and Shares equal in
value to the exercise price, (iv) through net share settlement or similar
procedure involving the withholding of Shares subject to the Option with a value
equal to the exercise price or (v) by such other means as the Committee may
authorize. In accordance with the rules and procedures authorized by the
Committee for this purpose, the Option may also be exercised through a “cashless
exercise” procedure authorized by the Committee from time to time that permits
Participants to exercise Options by delivering irrevocable instructions to a
broker to deliver promptly to the Company the amount necessary to pay the
exercise price and the amount of any required tax or other withholding
obligations or such other procedures determined by the Company from time to
time.

 

(e)    Incentive Stock Options. The exercise price per Share of an Incentive
Stock Option shall be fixed by the Committee at the time of grant or shall be
determined by a method specified by the Committee at the time of grant, but in
no event shall the exercise price of an Incentive Stock Option be less than one

 

9

--------------------------------------------------------------------------------


 

hundred percent (100%) of the Fair Market Value of a Share on the date of grant.
No Incentive Stock Option may be issued pursuant to the Plan to any individual
who, at the time the Incentive Stock Option is granted, owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, unless (i) the exercise price
determined as of the date of grant is at least one hundred ten percent (110%) of
the Fair Market Value on the date of grant of the Shares subject to such
Incentive Stock Option and (ii) the Incentive Stock Option is not exercisable
more than five (5) years from the date of grant thereof. No Participant shall be
granted any Incentive Stock Option which would result in such Participant
receiving a grant of Incentive Stock Options that would have an aggregate Fair
Market Value in excess of one hundred thousand dollars ($100,000), determined as
of the time of grant, that would be exercisable for the first time by such
Participant during any calendar year. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code.

 

(f)    Minimum Vesting Provisions. Except as otherwise permitted by
Section 5(c)(iv) of the Plan, Options shall have a minimum vesting period of one
(1) year from the date of grant. Options shall not be deemed to lack a minimum
vesting period solely because they vest before the end of the period in the
event of the Participant’s death, disability or retirement, or upon or after a
Change of Control.

 

8. Restricted Stock and Restricted Stock Units

 

(a)    Minimum Vesting Provisions. Except as otherwise permitted by
Section 5(c)(iv) of the Plan, Restricted Stock or Restricted Stock Units settled
in Shares that are granted without any other performance-based qualification
criteria other than the Participant’s continued service shall have a minimum
period of restriction of three (3) years. Performance-based grants shall feature
a minimum period of restriction of one (1) year. Awards of Restricted Stock or
Restricted Stock Units shall not be deemed to lack a minimum period of
restriction solely because they vest before the end of the period in the event
of the Participant’s death, disability or retirement, or upon or after a Change
of Control.

 

(b)    Restricted Stock. The Committee, in its discretion, may grant Restricted
Stock to Eligible Individuals. An Award of Restricted Stock shall consist of one
or more Shares granted to an Eligible Individual, and shall be subject to the
terms, conditions and restrictions set forth in the Plan and established by the
Committee in connection with the Award and specified in the applicable Award
Document. Restricted Stock may, among other things, be subject to restrictions
on transferability, vesting requirements or other specified circumstances under
which it may be canceled.

 

(c)    Restricted Stock Units. The Committee, in its discretion, may grant
Restricted Stock Units to Eligible Individuals. A Restricted Stock Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and the applicable Award Document, one or
more Shares or cash in the amount of the Fair Market Value of the Shares.
Restricted Stock Units may, among other things, be subject to restrictions on
transferability, vesting requirements or other specified circumstances under
which they may be canceled.  If and when the cancellation provisions lapse, the
Restricted Stock Units shall become Shares owned by the applicable Participant
or, if provided in the Award Document or at the sole discretion of the
Committee, cash, or a combination of cash and Shares, with a value equal to the
Fair Market Value of the Shares on the vesting date.

 

9. Stock Appreciation Rights

 

(a)    General. The Committee, in its discretion, may grant Stock Appreciation
Rights to Eligible Individuals. A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Document, an amount equal to the excess, if any, of the
Fair Market Value on the exercise date of the number of Shares for which the
Stock Appreciation Right is exercised over the grant price for such Stock
Appreciation Right specified in the applicable Award Document. The grant price
per share of Shares covered by a Stock Appreciation Right shall be fixed by the
Committee at the time of grant or, alternatively, shall be determined by a
method specified by the Committee at the time of grant, but in no event shall
the grant price of a Stock Appreciation Right be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant; provided,
however, that the grant price of a Substitute Award granted as a Stock
Appreciation Rights shall be in accordance with Section 409A of the Code and may
be less than one hundred percent (100%) of the Fair Market Value. Payments to a
Participant upon exercise of a Stock Appreciation Right may be made in cash

 

10

--------------------------------------------------------------------------------


 

or Shares, or a combination of cash and Shares having an aggregate Fair Market
Value as of the date of exercise equal to the excess, if any, of the Fair Market
Value on the exercise date of the number of Shares for which the Stock
Appreciation Right is exercised over the grant price for such Stock Appreciation
Right. The term of a Stock Appreciation Right settled in Shares shall not exceed
ten (10) years.

 

(b)    Stock Appreciation Rights in Tandem with Options. A Stock Appreciation
Right granted in tandem with an Option may be granted either at the same time as
such Option or subsequent thereto. If granted in tandem with an Option, a Stock
Appreciation Right shall cover the same number of Shares as covered by the
Option (or such lesser number of Shares as the Committee may determine) and
shall be exercisable only at such time or times and to the extent the related
Option shall be exercisable, and shall have the same term as the related Option.
The grant price of a Stock Appreciation Right granted in tandem with an Option
shall equal the per-share exercise price of the Option to which it relates. Upon
exercise of a Stock Appreciation Right granted in tandem with an Option, the
related Option shall be canceled automatically to the extent of the number of
Shares covered by such exercise; conversely, if the related Option is exercised
as to some or all of the Shares covered by the tandem grant, the tandem Stock
Appreciation Right shall be canceled automatically to the extent of the number
of Shares covered by the Option exercise.

 

(c)    Minimum Vesting Provisions. Except as otherwise permitted by
Section 5(c)(iv) of the Plan, Stock Appreciation Rights shall have a minimum
vesting period of one (1) year from the date of grant. Stock Appreciation Rights
shall not be deemed to lack a minimum vesting period solely because they vest
before the end of the period in the event of the Participant’s death, disability
or retirement, or upon or after a Change of Control.

 

10. Performance Stock and Performance Share Units

 

(a)    Minimum Vesting Provisions. Except as otherwise permitted by
Section 5(c)(iv) of the Plan, Performance Stock or Performance Share Units shall
feature a minimum period of restriction of one (1) year.  Awards of Performance
Stock or Performance Share Units shall not be deemed to lack a minimum period of
restriction solely because they vest before the end of the period in the event
of the Participant’s death, disability or retirement, or upon or after a Change
of Control.

 

(b)    Performance Stock. The Committee may grant Performance Stock to Eligible
Individuals. An Award of Performance Stock shall consist of a Target Number of
Shares granted to an Eligible Individual based on the achievement of Performance
Targets over the applicable Performance Period, and shall be subject to the
terms, conditions and restrictions set forth in the Plan and established by the
Committee in connection with the Award and specified in the applicable Award
Document.

 

(c)    Performance Share Units. The Committee, in its discretion, may grant
Performance Share Units to Eligible Individuals. A Performance Share Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and established by the Committee in
connection with the Award and specified in the applicable Award Document, a
Target Number of Shares or cash based upon the achievement of Performance
Targets over the applicable Performance Period. At the sole discretion of the
Committee, Performance Share Units shall be settled through the delivery of
Shares or cash, or a combination of Shares and cash.

 

11. Other Awards

 

The Committee shall have the authority to specify the terms and provisions of
other forms of equity- or cash-based Awards not described above that the
Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments or
settlement in Shares. Except as otherwise permitted by Section 5(c)(iv) of the
Plan, (a) to the extent that any such other Awards are to be settled in Shares
and are performance-based, the minimum period of restriction shall be one
(1) year, and (b) to the extent that such other Awards are to be settled in
Shares that have no performance-based criteria other than the Participant’s
continued service, the minimum period of restriction shall be three (3) years;
provided that, in each case, Awards shall not be deemed to lack a minimum period
of restriction solely because they vest before the end of the period  in the
event of the Participant’s death, disability or retirement, or upon or after a
Change of Control.

 

11

--------------------------------------------------------------------------------


 

12. Certain Restrictions

 

(a)    Transfers. No Award shall be transferable other than pursuant to a
beneficiary designation under Section 12(c), by last will and testament or by
the laws of descent and distribution or, except in the case of an Incentive
Stock Option, pursuant to a domestic relations order; provided, however, that
the Committee may, subject to applicable laws, rules and regulations and such
terms and conditions as it shall specify, permit the transfer of an Award, other
than an Incentive Stock Option, for no consideration, to a member of the
Participant’s family or household or to a trust, partnership, corporation, or
similar vehicle the parties in interest in which are limited to the Participant
and members of the Participant’s family or household, in each case, with respect
to whom such Award or the exercise thereof (as applicable) is covered by an
effective registration statement under the Securities Act of 1933 (collectively,
the “Permitted Transferees”). Any Award transferred to a Permitted Transferee
shall be further transferable only by last will and testament or the laws of
descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant.

 

(b)    Award Exercisable Only by Participant. During the lifetime of a
Participant, an Award shall be exercisable only by the Participant or by a
Permitted Transferee to whom such Award has been transferred in accordance with
Section 12(a) above. The grant of an Award shall impose no obligation on a
Participant to exercise or settle the Award.

 

(c)    Beneficiary Designation.  Subject to restrictions and procedures
established by the Company, a Participant may, from time to time, name a
beneficiary or beneficiaries to receive any benefit under the Plan in case of
his or her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant,
including any default designation, and will be effective only when filed by the
Participant (in such form or manner as may be prescribed by the Company) and
received by the Company.  No beneficiary designation shall be effective if
received by the Company after the Participant’s death. In the absence of a valid
designation by the Participant under the Plan, the Participant’s beneficiary
shall be his beneficiary under the Company’s group life insurance plan or, if
none, the Participant’s estate.  If a beneficiary determined under this
paragraph does not survive the Participant, or such designated beneficiary is
legally impaired or prohibited from receiving the benefits under an Award, the
Participant’s beneficiary shall be determined as if such deceased or
disqualified beneficiary were never designated.

 

13. Recapitalization or Reorganization

 

(a)    Authority of the Company and Shareholders. The existence of the Plan, the
Award Documents and the Awards granted hereunder shall not affect or restrict in
any way the right or power of the Company or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Shares or the rights thereof
or which are convertible into or exchangeable for Shares, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

(b)    Change in Capitalization. Notwithstanding any provision of the Plan or
any Award Document, the number and kind of Shares authorized for issuance under
Section 5 of the Plan, including the maximum number of Shares available under
the special limits provided for in Section 5(c), shall be equitably adjusted in
the sole discretion of the Committee in the event of a stock split, reverse
stock split, stock dividend, recapitalization, reorganization, partial or
complete liquidation, reclassification, merger, consolidation, separation,
extraordinary cash dividend, split-up, spin-off, combination, exchange of
Shares, warrants or rights offering to purchase Shares at a price substantially
below Fair Market Value, or any other corporate event or distribution of stock
or property of the Company affecting the Shares in order to preserve, but not
increase, the benefits or potential benefits intended to be made available under
the Plan. In addition, upon the occurrence of any of the foregoing events, the
number and kind of Shares subject to any outstanding Award and the exercise
price per Share (or the grant price per Share, as the case may be), if any,
under any outstanding Award shall be equitably adjusted (including by payment of
cash to a Participant) in the sole discretion of the Committee in order to
preserve the benefits or potential benefits intended to be made available to
Participants. Such adjustments shall be made by the Committee. Unless otherwise
determined

 

12

--------------------------------------------------------------------------------


 

by the Committee, such adjusted Awards shall be subject to the same restrictions
and vesting or settlement schedule to which the underlying Award is subject.

 

14. Term of the Plan

 

Unless earlier terminated pursuant to Section 16, the Plan shall terminate on
the tenth (10th) anniversary of the Effective Date, except with respect to
Awards then outstanding. No Awards may be granted under the Plan after the tenth
(10th) anniversary of the Effective Date, and no Incentive Stock Option may be
granted under the Plan after the tenth (10th) anniversary of the date on which
the Plan was adopted by the Board.  To the extent (but only to the extent)
required by Section 162(m) of the Code, no Award that is intended to be
“performance-based compensation” under Section 162(m) shall be granted after the
first shareholder meeting in 2020 unless the material terms of the performance
goal for the Award have been disclosed to and reapproved by shareholders before
that date.

 

15. Effective Date

 

The Plan shall become effective on the Effective Date.

 

16. Amendment and Termination

 

Subject to applicable laws, rules and regulations, the Board may at any time
terminate or, from time to time, amend, modify or suspend the Plan; provided,
however, that no termination, amendment, modification or suspension shall (a) be
effective without the approval of the shareholders of the Company if such
approval is required under applicable laws, rules and regulations, including the
rules of NYSE, or (b)  materially and adversely alter or impair the rights of a
Participant in any Award previously made under the Plan without the consent of
the holder thereof.  Notwithstanding the foregoing, the Board shall have broad
authority to amend the Plan or any Award under the Plan without the consent of a
Participant to the extent it deems necessary or desirable (i) to comply with,
take into account changes in, or interpretations of, applicable tax laws,
securities laws, employment laws, accounting rules and other applicable laws,
rules and regulations, (ii) to take into account unusual or nonrecurring events
or market conditions (including the events described in Section 13(b)), or
(iii) to take into account significant acquisitions or dispositions of assets or
other property by the Company.  To the extent permitted by applicable law, the
Board may (I) make a non-exclusive written delegation of its authority to amend
the Plan to the Committee or to one or more officers of the Company and (II) 
authorize the Committee or delegated officers to make a further delegation of
their authority to amend the Plan.

 

17. Miscellaneous

 

(a)    Tax Withholding. The Company or a Subsidiary, as appropriate, may require
any individual entitled to receive a payment of an Award to remit to the
Company, prior to payment, an amount sufficient to satisfy any applicable tax
withholding requirements. In the case of an Award payable in Shares, the Company
or a Subsidiary, as appropriate, may permit or require a Participant to satisfy,
in whole or in part, such obligation to remit taxes by the Company withholding
Shares that would otherwise be received by such individual or repurchasing
Shares that were issued to the Participant to satisfy the (i) minimum statutory
withholding rates within the United States, or (ii) in accordance with local tax
jurisdictions outside the United States, as applicable, for any applicable tax
withholding purposes, in accordance with all applicable laws and pursuant to
such rules as the Committee may establish from time to time. The Company or a
Subsidiary, as appropriate, shall also have the right to deduct from all cash
payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.

 

(b)    No Right to Awards or Employment. No person shall have any claim or right
to receive Awards under the Plan. Neither the Plan, the grant of Awards under
the Plan nor any action taken or omitted to be taken under the Plan shall be
deemed to create or confer on any Eligible Individual any right to be retained
in the employ of the Company or any Subsidiary or other affiliate thereof, or to
interfere with or to limit in any way the right of the Company or any Subsidiary
or other affiliate thereof to terminate the employment of such Eligible
Individual at any time. No Award shall constitute salary or contractual
compensation for the year of grant, any later year or any other period of time.
Payments received by a Participant under any Award made pursuant to the Plan
shall not be included in, nor have any effect on, the determination of
employment-related rights or benefits under any other employee benefit plan or
similar arrangement

 

13

--------------------------------------------------------------------------------


 

provided by the Company and the Subsidiaries, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Committee.

 

(c)    Securities Law Restrictions. An Award may not be exercised or settled,
and no Shares may be issued in connection with an Award, unless the issuance of
such Shares (i) has been registered under the Securities Act of 1933, (ii) has
qualified under applicable state “blue sky” laws (or the Company has determined
that an exemption from registration and from qualification under such state
“blue sky” laws is available) and (iii) complies with all applicable foreign
securities laws. All certificates for Shares delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any exchange upon which the Shares are then
listed, and any applicable securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

 

(d)    Section 162(m) of the Code. The Plan is intended to comply in all
respects with Section 162(m) of the Code; provided, however, that in the event
the Committee determines that compliance with Section 162(m) of the Code is not
desired with respect to a particular Award (or portion of an Award), compliance
with Section 162(m) of the Code will not be required. In addition, if any
provision of this Plan would cause Awards or portions of Awards that are
intended to constitute “qualified performance-based compensation” under
Section 162(m) of the Code, to fail to so qualify, that provision shall be
severed from, and shall be deemed not to be a part of, the Plan, but the other
provisions hereof shall remain in full force and effect.

 

(e)    Section 409A of the Code.  The Plan is intended, and shall be
interpreted, to provide compensation that is exempt from Section 409A, or that
complies with the applicable requirements of Section 409A.  If any provision of
the Plan or an Award Document contravenes any regulations or guidance
promulgated under Section 409A of the Code or would cause an Award to be subject
to additional taxes, accelerated taxation, interest and/or penalties under
Section 409A of the Code, such provision of the Plan or Award Document may be
modified by the Committee without the consent of the Participant in any manner
the Committee deems reasonable or necessary. In making such modifications the
Committee shall attempt, but shall not be obligated, to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code. Moreover, any
discretionary authority that the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority would contravene Section 409A of the Code or
the guidance promulgated thereunder.

 

(f)     Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States. To the extent that Awards under the Plan are awarded to Eligible
Individuals who are domiciled or reside outside of the United States or to
persons who are domiciled or reside in the United States but who are subject to
the tax laws of a jurisdiction outside of the United States, the Committee may
adjust the terms of the Awards granted hereunder to such person (i) to comply
with the laws, rules and regulations of such jurisdiction and (ii) to permit the
grant of the Award not to be a taxable event to the Participant. The authority
granted under the previous sentence shall include the discretion for the
Committee to adopt, on behalf of the Company, one or more sub-plans applicable
to separate classes of Eligible Individuals who are subject to the laws of
jurisdictions outside of the United States.

 

(g)    Satisfaction of Obligations. Subject to applicable law, the Company may
apply any cash, Shares, securities or other consideration received upon exercise
or settlement of an Award to any obligations a Participant owes to the Company
and the Subsidiaries in connection with the Plan or otherwise, including any tax
obligations or obligations under a currency facility established in connection
with the Plan.

 

(h)    No Limitation on Corporate Actions. Nothing contained in the Plan shall
be construed to prevent the Company or any Subsidiary from taking any corporate
action, whether or not such action would have an adverse effect on any Awards
made under the Plan. No Participant, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.

 

(i)     Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the issuance of Shares, cash or other form of
payment in connection with an Award, nothing

 

14

--------------------------------------------------------------------------------


 

contained herein shall give any Participant any rights that are greater than
those of a general unsecured creditor of the Company. The Committee may, but is
not obligated to, authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Shares with respect to awards
hereunder.

 

(j)     Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

(k)    Application of Funds. The proceeds received by the Company from the sale
of Shares pursuant to Awards will be used for general corporate purposes.

 

(l)     Award Document. In the event of any conflict or inconsistency between
the Plan and any Award Document, the Plan shall govern and the Award Document
shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

 

(m)   Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

 

(n)    Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

 

(o)    Expenses. The costs and expenses of administering the Plan shall be borne
by the Company.

 

(p)    Governing Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to any conflict of law
provisions that might otherwise point to a different jurisdiction.

 

(q)    Compliance with Individual Tax Requirements.  The Company does not
warrant that the Plan will comply with Section 409A or any other provision of
the Code with respect to any Participant or with respect to any payment.  In no
event shall the Company; any Subsidiary; any director, officer, or employee of
the Company or a Subsidiary; or any member of the Committee be liable for any
additional tax, interest, or penalty incurred by a Participant as a result of
the Plan’s failure to satisfy the requirements of Section 409A of the Code or
any other requirements of applicable tax laws.

 

15

--------------------------------------------------------------------------------